Title: To George Washington from Francis Willis, 29 March 1792
From: Willis, Francis
To: Washington, George



Sir
March 29th 1792

I venture on the liberty of enclosing you a copy of a paragraph contained in a letter to me from, Wm Sturges now living in Charleston So. Carolina, in the year 82 when I was about to set of to Georgia, supposing that a new Country would hold out advantages to young men of strict morals and promising talents, I offered to take this young Gentleman with me (who is the son of my worthy neighbour The Revd Daniel Sturges) and do the best I could for him, he was about nineteen years of age, I got him in the Surveyor general’s office early in 83, with a sallerey of Eighty pounds sterling per Annum, In April 84 I left the state and returned for my family, in my absence he left the office, oweing to some irregularities not of his but others that were unpleasent to him, since which he has been generally residing in Charleston and Surveying in that state, with tolerable success, the whole of his conduct while under my eye and since as far as I have any knowledge of it serves to impress me with hope almost equal to confidence that he will continue to immitate his amiable father, who is now my neighbour in Georgia, doing as well as might be reasonably expected.
I would not take the liberty in many cases and such as I have several times refused to trouble you with, and indeed one of my own, where I wish for an Ensigncy for one of my Sons, but this is peculiar. The old and worthy Clergeman and his family and this young Gentn in particular, have been long before we left Virginia and ever since accustomed to command my attention and friendship and always to deserve that of every one, I hope Sir this is a sufficient apology for the freedom I have taken; with respect to the propriety of my furnishing the materials required,

contained in the map of the Federal City now in the possession of the house of Representatives, is an additional reason for this communication. I am Sir with the most perfect sentiment⟨s⟩ of respect and Attachment your most obedient and very Humble Servt

Frans Willis

